 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     DONALD ARTHUR YAW and                           CASE NO. C18-5405 BHS
 8   MARIETTA DIANNE YAW, Husband
     and Wife,                                       ORDER GRANTING PLAINTIFFS’
 9                                                   UNOPPOSED MOTION TO
                             Plaintiffs,             AMEND AND RESERVING
10         v.                                        RULING AND REQUESTING
                                                     SUPPLEMENTAL BRIEFING ON
11   AIR & LIQUID SYSTEMS                            DEFENDANTS’ MOTION FOR
     CORPORATION, et al.,                            SUMMARY JUDGMENT
12
                             Defendants.
13

14         This matter comes before the Court on Defendants General Electric Company

15   (“GE”), CBS Corporation (“Westinghouse”), and Foster Wheeler Energy Corporation’s

16   (“Foster Wheeler”) (collectively “Defendants”) motion for summary judgment. Dkt. 95.

17   The Court has considered the pleadings filed in support of and in opposition to the

18   motion and the remainder of the file and hereby reserves ruling and requests

19   supplemental briefing on the motions for the reasons stated herein.

20                              I.   FACTUAL BACKGROUND

21         Donald Arthur Yaw (“Mr. Yaw”) worked at Puget Sound Naval Shipyard

22   (“PSNS”) in Bremerton, Washington from approximately 1964 to 2001. Dkt. 1, ⁋ 28.B.


     ORDER - 1
 1   Mr. Yaw worked as an apprentice from 1964 to 1968, as a shipfitter from 1968 to 1980,

 2   and as a structural planner and estimator from 1980 to 2001. Id. Mr. Yaw was exposed to

 3   asbestos-containing products and products manufactured for foreseeable use with

 4   asbestos products during his work at PSNS. Id. ⁋ 28. Mr. Yaw was diagnosed with

 5   mesothelioma on March 26, 2018, id. ⁋ 28.F, and died on September 29, 2018, Dkt. 140

 6   at 2 (citing Dkt. 141-1 at 2).

 7                                  II. PROCEDURAL HISTORY

 8           On May 21, 2018, Plaintiffs Mr. Yaw and Marietta Dianne Yaw (“Mrs. Yaw”)

 9   filed a complaint against the Defendants named in this order as well as nineteen other

10   entities for personal injuries Mr. Yaw sustained due to exposure to asbestos between

11   1964 and 2001. Dkt. 1. 1 On January 31, 2019, Defendants filed a motion for summary

12   judgment. Dkt. 95. On February 19, 2019, Plaintiffs responded. Dkt. 106. On February

13   22, 2019, Defendants replied. Dkt. 111.

14                           III. MOTION TO AMEND COMPLAINT

15           On March 21, 2019, Mrs. Yaw filed a motion for leave to amend her complaint to

16   add a claim for wrongful death. Dkt. 140 at 3. While the deadline for amended pleadings

17   in this case was October 4, 2018, Dkt. 87, Mr. Yaw passed away on September 29, 2018,

18   just five days before the deadline, Dkt. 140 at 3. Mrs. Yaw explains that she attempted to

19   negotiate a stipulation to amend the complaint but was unsuccessful, leading to the need

20   for her motion. Dkt. 140 at 3. No defendant, whether named in this Order or otherwise,

21
             1
              Because Mr. Yaw has passed away since the filing of this lawsuit, the Court will refer to Mrs.
22   Yaw as the primary Plaintiff.



     ORDER - 2
 1   filed opposition to the motion. “[W]hen a party seeks to amend a pleading after the

 2   pretrial scheduling order’s deadline for amending the pleadings has expired, the moving

 3   party must satisfy the ‘good cause’ standard of Federal Rule of Civil Procedure 16(b)(4),

 4   which provides that ‘[a] schedule may be modified only for good cause and with the

 5   judge’s consent,’ rather than the liberal standard of Federal Rule of Civil Procedure

 6   15(a).” In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 737 (9th Cir.

 7   2013). The Court finds that the timing of Mr. Yaw’s passing clearly constitutes good

 8   cause.

 9              If the Court finds good cause for leave to amend under Rule 16(a), the Court next

10   considers pursuant to Fed. R. Civ. P. 15 whether the amendment shows or would create

11   “(1) bad faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of

12   amendment; and (5) whether plaintiff has previously amended his complaint.” Allen v.

13   City of Beverly Hills, 911 F.3d 367, 373 (9th Cir 1990). As noted, no defendant has

14   opposed the motion. Under the Local Rules, the Court may consider a failure to respond

15   as an admission that the motion has merit. Local Rules W.D. Wash. LCR 7(b)(2). The

16   Court finds no indication of bad faith, prejudice to the opposing party or futility of

17   amendment, and Mrs. Yaw has not previously amended her complaint. While there was

18   some delay before the filing of this motion on March 21, 2019, the Court finds no

19   indication that it was undue. Therefore, the Court will grant the motion to amend. 2

20

21
                2
                    The Court cites to the original complaint in this Order as it is the version in force at the time of
22   writing.



     ORDER - 3
 1                               IV. SUMMARY JUDGMENT

 2          Mrs. Yaw brings claims including products liability claims on both negligence and

 3   strict liability theories, claims for conspiracy and premises liability, claims under “the

 4   former RCW 49.16.030, and any other applicable theory of liability,” and “if applicable,

 5   RCW 7.72 et seq.” Dkt. 1, ⁋ 34. Mrs. Yaw’s complaint does not specify whether her

 6   claims are pursuant to Washington law only, or also pursuant to maritime law. Both

 7   appear applicable to her claims. See Dkt. 95 at 9. In maritime tort cases, as distinct from

 8   state-law tort cases, federal courts “act as common-law court[s], subject to any

 9   controlling statutes enacted by Congress.” Air & Liquid Systems Corp. v. DeVries, 139 S.

10   Ct. 986, 994 (2019) (“DeVries”) (citing Exxon Shipping Co. v. Baker, 554 U.S. 471, 507–

11   08 (2008)). The Supreme Court’s recent decision in DeVries announced a new legal

12   standard for the duty to warn in maritime torts. DeVries, 139 S. Ct. at 991. This decision

13   was announced on March 19, 2019, after the parties had submitted the briefing on the

14   motions for summary judgment at issue. As will be discussed in more detail below, the

15   Court will require supplemental briefing addressing this new precedent.

16   A.     Summary Judgment Standard

17          Summary judgment is proper only if the pleadings, the discovery and disclosure

18   materials on file, and any affidavits show that there is no genuine issue as to any material

19   fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

20   The moving party is entitled to judgment as a matter of law when the nonmoving party

21   fails to make a sufficient showing on an essential element of a claim in the case on which

22   the nonmoving party has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317,



     ORDER - 4
 1   323 (1986). There is no genuine issue of fact for trial where the record, taken as a whole,

 2   could not lead a rational trier of fact to find for the nonmoving party. Matsushita Elec.

 3   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must

 4   present specific, significant probative evidence, not simply “some metaphysical doubt”).

 5   See also Fed. R. Civ. P. 56(e). Conversely, a genuine dispute over a material fact exists

 6   if there is sufficient evidence supporting the claimed factual dispute, requiring a judge or

 7   jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477

 8   U.S. 242, 253 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d

 9   626, 630 (9th Cir. 1987).

10          The determination of the existence of a material fact is often a close question. The

11   Court must consider the substantive evidentiary burden that the nonmoving party must

12   meet at trial—e.g., a preponderance of the evidence in most civil cases. Anderson, 477

13   U.S. at 254; T.W. Elec. Serv., Inc., 809 F.2d at 630. The Court must resolve any factual

14   issues of controversy in favor of the nonmoving party only when the facts specifically

15   attested by that party contradict facts specifically attested by the moving party. The

16   nonmoving party may not merely state that it will discredit the moving party’s evidence

17   at trial, in the hopes that evidence can be developed at trial to support the claim. T.W.

18   Elec. Serv., Inc., 809 F.2d at 630 (relying on Anderson, 477 U.S. at 255). Conclusory,

19   nonspecific statements in affidavits are not sufficient, and missing facts will not be

20   presumed. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990).

21

22


     ORDER - 5
 1   B.     Timeliness of the Motion

 2          Before addressing the topics for supplemental briefing, the Court will address Mrs.

 3   Yaw’s Fed. R. Civ. P. 56(d) request to defer consideration of summary judgment, raised

 4   in response to Defendants’ motion for summary judgment. Mrs. Yaw asserts that “the

 5   record in this case is not complete” because her expert witnesses have not yet submitted

 6   their reports, and because discovery is ongoing until May 13, 2019, the Court should

 7   defer consideration of Defendants’ motion. Dkt. 106 at 2.

 8          Fed. R. Civ. P. 56(d) provides that “[i]f a nonmovant shows by affidavit or

 9   declaration that, for specified reasons, it cannot present facts essential to justify its

10   opposition” to summary judgment, the reviewing court may deny the motion, defer

11   consideration, allow time for the nonmovant to obtain affidavits, declarations, or

12   discovery, or “issue any other appropriate order.” A party opposing summary judgment in

13   these circumstances “must make ‘(a) a timely application which (b) specifically identifies

14   (c) relevant information, (d) where there is some basis for believing that the information

15   sought actually exists.’” Emp’r Teamsters Local Nos. 175 & 505 Pension Trust Fund v.

16   Clorox Co., 353 F.3d 1124, 1129 (9th Cir. 2004) (quoting VISA Int’l Serv. Ass’n v.

17   Bankcard Holders of Am., 784 F.3d 1472, 1475 (9th Cir. 1986)).

18          Mrs. Yaw explains that she expects one of her experts to provide “important

19   evidence regarding Defendants’ equipment that was aboard the ships being overhauled at

20   PSNS when Mr. Yaw was working on those ships as a shipfitter,” as well as information

21   about Defendants’ insulation and asbestos-containing materials practices. Dkt. 106 (citing

22   Dkt. 107, ⁋ 46, Declaration of Plaintiffs’ Counsel Benjamin H. Adams). She also explains


     ORDER - 6
 1   that another of her experts will provide “exposure and causation evidence,” and explains

 2   that she “is still discovering” information from Defendants about the equipment aboard

 3   the particular ships and Defendants’ contracts with and specifications from the Navy. Id.

 4          Defendants counter that the Declaration from Plaintiffs’ Counsel, Dkt. 107, ⁋ 46,

 5   makes only conclusory statements about the ongoing records and corporate representative

 6   discovery, and does not explain what the information sought would be expected to show

 7   or how it would preclude summary judgment. Dkt. 111 at 11. Defendants also argue that

 8   Mrs. Yaw’s experts would have had to submit affidavits to be considered at summary

 9   judgment, and Mrs. Yaw has not argued her experts were unavailable to provide

10   affidavits. Id. at 12.

11          It is a close question whether Mrs. Yaw has met her burden to explain specifically

12   how the discoverable information she seeks could preclude summary judgement.

13   However, the Court finds that additional briefing is required to resolve the motion for

14   summary judgment, as discussed below. In the interests of judicial efficiency, the Court

15   will allow a Rule 56(d) continuance of the motion until the dates set for supplemental

16   briefing. That is, Mrs. Yaw may present both her analysis of the topics for supplemental

17   briefing, and any additional facts discovered, in her supplemental briefing. 3

18   C.     Merits of Summary Judgment

19          Defendants’ motion argues that (1) there is no evidence that Mr. Yaw was exposed

20   to asbestos from a product Defendants manufactured; (2) Defendants did not manufacture

21
            3
22              If another Rule 56(d) request is necessary, Mrs. Yaw may submit it at that time.



     ORDER - 7
 1   the insulation or other asbestos products used in conjunction with their equipment; and

 2   (3) Mrs. Yaw “cannot establish that the lack of adequate warnings or instructions

 3   proximately caused Mr. Yaw’s injuries.” Dkt. 95 at 1–2.

 4          1.     Maritime Law

 5          In DeVries, the Supreme Court considered the scope of a manufacturer’s duty to

 6   warn in the context of maritime tort law. 139 S. Ct. at 991. The manufacturers, which

 7   included GE, Foster Wheeler, and Westinghouse, had produced pumps, blowers, and

 8   turbines for Navy ships, which in the Court’s description, “required asbestos insulation or

 9   asbestos parts in order to function as intended.” Id. The Supreme Court rejected “the

10   more defendant-friendly bare metal defense” which provided that “[i]f a manufacturer did

11   not itself make, sell, or distribute the part or incorporate the part into the product, the

12   manufacturer is not liable for harm caused by the integrated product . . . .” Id. at 994

13   (citing Lindstrom v. A-C product Liability Trust, 424 F.3d 488, 492 (6th Cir. 2005)). On

14   the other hand, the Supreme Court found that “foreseeability that the product may be

15   used with another product or part that is likely to be dangerous is not enough to trigger a

16   duty to warn. But a manufacturer does have a duty to warn when its product requires

17   incorporation of a part and the manufacturer knows or has reason to know that the

18   integrated product is likely to be dangerous for its intended uses.” DeVries, 139 S. Ct. at

19   993–94. The standard the Supreme Court announced finds a product manufacturer has a

20   duty to warn “when (i) its product requires incorporation of a part, (ii) the manufacturer

21   knows or has reason to know that the integrated product is likely to be dangerous for its

22


     ORDER - 8
 1   intended uses, and (iii) the manufacturer has no reason to believe that the product’s users

 2   will realize that danger.” Id. at 996.

 3           While Defendants made a strong showing on a lack of proximate causation based

 4   on a failure to warn, that briefing was submitted prior to DeVries. In supplemental

 5   briefing, the Court expects the parties to address topics including how DeVries may

 6   impact causation and the failure-to-warn analysis in this case, and how the products at

 7   issue in DeVries were similar to or different from the products at issue in this case. 4

 8           2.              Washington Law

 9           As noted, the Court has elected to delay its consideration of summary judgment

10   until supplemental briefing is submitted.

11           The Court expects that Mrs. Yaw will submit a comprehensive substantive

12   response to the supplemental briefing as ordered below, covering both maritime law and

13   Washington law issues. This will allow the Court to address the motion for summary

14   judgment on the merits at that time.

15                                               V. ORDER

16           Therefore, it is hereby ORDERED that Plaintiffs’ motion for leave to amend, Dkt.

17   140, is GRANTED.

18           The Court will reserve ruling on Defendants’ motion for summary judgment. The

19   Clerk shall renote the motion, Dkt. 95, for consideration on the Court’s May 24, 2019

20   calendar. Defendants may submit supplemental briefing by May 2, 2019, and Mrs. Yaw

21
             4
                The Court will address Defendants’ motion to strike inadmissible evidence submitted as part of
22   its reply, Dkt. 111, as part of the Court’s comprehensive treatment of this motion if it remains relevant.



     ORDER - 9
 1   may submit a comprehensive, substantive response no later than May 20, 2019. The reply

 2   brief is due on the noting date per the Local Rules. W.D. Wash. LCR 7(d).

 3         Dated this 18th day of April, 2019.

 4

 5

 6
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 10
